The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 25-40 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of claim 25 recites “an infrared hearing (sic) element comprising a laser configured to heat heat a coated article...” (Exr’s emphasis). That which follows “configured to” refers to an intended use of the claimed “laser.” Hence the details of the article to be heated, as recited in claims 27-31, 34, 35, 37 and 40, all remain directed to an intended use of the claimed “infrared heat element comprising a laser,” and are therefore germane to patentability only insofar as the prior art system need be capable of the intended use. That Applicant claims the laser by way of its intended use in 10 of the 16 pending claims, renders the claims indefinite because they appear to be intended to claim more than a laser system. 
Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 102/103

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 27-31, 33, 36, and 38-40 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US PGPub. 2010/0071810.
Regarding claim 25, ‘810 discloses, at ¶¶ [0047], [0067], [0077], “an infrared heating element comprising a laser configured to heat a coated article including on a glass substrate a layer comprising indium tin oxide... the laser configured... configured to irradiate infrared radiation at a peak emission of 1 – 2 microns.” Since the laser system of ‘810 emits the claimed peak wavelength, it is inherently capable of preferentially heating the coating “so that the glass substrate can remain at a temperature below 425 degrees C.”
 ‘810 teaches a peak wavelength of 1 micron applied to a titanium dioxide film (¶ [0047]), and 1 – 3 microns applied to a silver film (¶¶ [0149], [0154]), thus expressly teaching the general imperative of selecting the IR wavelength to be that which is absorbed by the particular film and not the glass substrate (¶¶ [0046] & [0047]). Hence, given the known absorption properties of indium tin oxide (ITO), ‘810 provides a straightforward instruction manual for treating an ITO film on a glass substrate, as recited in claim 1. The laser systems of ‘810 are presumably capable of the intended use recited in claims 27-31 and 40.

As in claim 36, ‘810 discloses “a beam covering only a portion of the glass substrate” (¶ [0050]).
As in claim 38, ‘810 discloses the use of near IR radiation (¶ [0047]).
As in claim 39, ‘810 discloses treatment in a vacuum chamber (¶ [0038]).
Note that it would have been obvious to treat an ITO film on a glass substrate, as disclosed by ‘810, with an IR radiant energy source having peak emission at wavelengths of 1 – 2 micron, since one of ordinary skill in the art knows the IR absorption coefficient of ITO to have a maximum in this range, and ‘810 teaches that the objective is to heat the film by “using radiation having a wavelength lying within [the] part of the infrared radiation absorbed by [the] film,” so as to “minimize the supply of heat to the substrate” (¶ [0046]). This selective heating of the film, corresponding exactly to the intended use of the recited invention, may be inferred to keep the “glass substrate… at a temperature below 425 degrees C,” as claimed.


Claim Rejections - 35 USC § 103
Claims 26, 32, 34, 35 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘810 in view of US PGPub. 2012/0094075.
The claims differ from ‘810 only in calling for a peak emission of 1.15 microns (claim 26), a laser diode array (claim 32), a conveyor (claim 34) that transports in a 
Referring to ¶¶ [0058], [0061], [0062] & [0064], ‘075 discloses a laser diode array, a conveyor that transports glass substrates with ITO films, in a direction perpendicular to the long axis of the high aspect ratio laser beam, so as to irradiate the entire glass substrate. It would have bene obvious to adapt the laser diode array and conveyor of ‘075 to the heat treatment system of ‘081 to automate the process.
Moreover, as mentioned above, since ‘810 teaches “using radiation having a wavelength lying within [the] part of the infrared radiation absorbed by [the] film,” so as to “minimize the supply of heat to the substrate” (¶ [0046]), and discloses 1 micron, it would have been obvious to heat an ITO film with lasers having a peak wavelength ot 1.15 microns, as recited in claim 26. 

Alternatively, treating the intended use as if it were part of the claimed invention:
Claims 25, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘810 in view of US PGPub. 2003/0019859.
The claims differ substantively from ‘810 (see above) only in reciting the intended use of the system for treating a glass coated with an ITO film between layers of silicon nitride, one silicon nitride layer comprising oxygen. Referring to Fig. 3 and ¶¶ [0046] & [0062] at least, ‘859 discloses heat treating a glass coated with an ITO film between layers of silicon nitride, contemplating as well oxygen in a silicon nitride layer. It would have been obvious to use the heat treatment system of ‘810 to treat such a multi-layered glass coating to crystallize the coating while avoiding excessively high temperature in the glass substrate.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either moot because they do not apply to the references being used in the current rejection.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH M PELHAM/
Primary Examiner, Art Unit 3742
5/8/21